Citation Nr: 0722008	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to service connection for a right hip 
condition, to include secondary to a right ankle condition. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 2004 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 RO decision that denied the 
benefits sought on appeal.  The veteran had a hearing before 
the Board in November 2006 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Prior to service, in October 2000, the veteran was diagnosed 
with unicameral bone cyst, right calcaneus, and underwent 
surgery where the cyst was removed and a bone graft from his 
right hip was used to fill the gap.  Also prior to service, 
in July 2001, the veteran fractured his right distal fibula 
playing baseball.  

The veteran testified during his November 2006 hearing that 
he reinjured his ankle and hip during basic training when he 
was repelling down a 60 to 75 foot wall and fell.  The 
veteran also alleges that the physical requirements of basic 
training in general aggravated his pre-existing right ankle 
and right hip conditions.

The veteran's service medical records do not indicate a 
specific injury or trauma occurring during his short time on 
active duty.  Rather, the records indicate complaints of 
ankle and hip pain with the provisional diagnosis of 
tendonitis.  A Medical Board determination dated April 2004 
recommended the medical discharge of the veteran due to his 
complaints of right ankle and hip pain and past history of 
injury.  The Medical Board found no abnormalities except for 
mild tenderness to palpitation over the right ankle and hip 
as well as a well-healed surgical scar right lateral mallelus 
and over right hip.  The Medical Board further determined 
that service did not aggravate the veteran's conditions. 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

In this case, the veteran was afforded a general VA 
examination in January 2005, where the examiner noted the 
prior surgery and detailed current findings of the veteran's 
right ankle and right hip conditions, but did not offer an 
opinion as to whether the pre-existing conditions were 
aggravated by the veteran's military service.    

A pre-existing injury or disease may still be service 
connected if there is evidence that the condition was 
aggravated in the military or, in this case, by a service-
connected condition.  Aggravation is considered to have 
occurred where there is an increase in disability beyond that 
which would be expected due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a).  The VA examination, 
therefore, is inadequate and a new examination is indicated.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an orthopedic 
VA examination for the claimed right ankle 
and right hip conditions to determine the 
nature and likely etiology of any right 
ankle and right hip condition found, to 
include whether either condition was 
aggravated by any incident of military 
service and whether the right hip 
condition was caused or aggravated by his 
right ankle condition.  The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions, especially 
that of the April 2004 Medical Board 
determination.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.  The RO should then readjudicate the 
veteran's claims. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


